           Case 1:16-cv-08533-PAE Document 103 Filed 05/15/20 Page 1 of 3




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------X
 KRISTIN BENZINGER on behalf of herself,
 Individually, and on behalf of all others similarly             Case No. 16-CV-8533 (PAE)
 situated,

                                    Plaintiff,
                                                                 DECLARATION
                    - against -

 LUKOIL PAN AMERICAS, LLC and
 LITASCO SA,

                                     Defendants.
 ------------------------------------------------------------X

         ADAM E. COLLYER, an attorney duly admitted to practice before this Court, hereby

declares subject to the penalties of perjury:

         1.        I am a partner of Lewis Brisbois Bisgaard & Smith LLP, attorneys for defendant

Lukoil Pan Americas, LLC (“LPA”). I submit this declaration in support of LPA’s motions in limine.

         2.        Annexed hereto as Exhibit A is a copy of Plaintiff’s Application for Employment at

Columbia University.

         3.        Annexed hereto as Exhibit B are Plaintiff’s Proposed Trial Exhibits 5 through 9.

         4.        Annexed hereto as Exhibit C is email correspondence from Plaintiff, dated September

30, 2015.

         5.        Annexed hereto as Exhibit D is email correspondence from Simon Fenner, dated

October 29, 2014.

         6.        Excerpts from the transcript of the deposition of Simon Fenner, taken on September

26, 2018, are annexed as Exhibit E.

         7.        Annexed hereto as Exhibit F is email correspondence from Simon Fenner, between

February 3 and February 7, 2015.

4852-6077-2796.3                                        1
           Case 1:16-cv-08533-PAE Document 103 Filed 05/15/20 Page 2 of 3




         8.        Excerpts from the transcript of Plaintiff’s deposition, taken July 30, 2018, are

annexed as Exhibit G.

         9.        Annexed hereto as Exhibit H are Defendant’s Proposed Trial Exhibits B, C, D, H, and

I.

         10.       Annexed hereto as Exhibit I is email correspondence between Plaintiff and Riot

Games, between January 6 and January 16, 2015.

         11.       Excerpts of deposition transcript of Carrie Walker, taken November 9, 2018, are

annexed as Exhibit J.

         WHEREFORE, it is respectfully submitted that the Court should grant this motion and grant

all other relief that it deems just and proper.

Dated: New York, New York
       May 15, 2020


                                                                        /s/ Adam E. Collyer
                                                                          Adam E. Collyer




4852-6077-2796.3                                    2
           Case 1:16-cv-08533-PAE Document 103 Filed 05/15/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       Adam E. Collyer, an attorney duly admitted to practice before this Court, certifies that on
May 15, 2020, he caused to be served and filed via ECF the Declaration of Adam E. Collyer and
supporting exhibits.



                                                                    /s/ Adam E. Collyer
                                                                      Adam E. Collyer




4852-6077-2796.3                                3
